DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 11/01/2022 have been fully considered but they are not persuasive.
As to Applicant’s argument regarding “uniform resistances”, the Examiner respectfully submits that Draaijer discloses the resistances between the plurality of coils (221-225) and the multi-position switch (220) are uniform (figure 2, [0055]), there is no additional resistor on any of the wires/lines causing uneven and the wires/lines appear identical.  Similarly, Severson discloses the wires/lines (as resistances) between the plurality of antennas and the multi-position switch are uniform ([0035]-[0038], figure 5: identical wiring circuit between the plurality of antennas and the multi-position switch).  
As to Applicant’s argument regarding “transition impedance”, the Examiner respectfully submits that this limitation is broad, at least Severson discloses a transition impedance element 1711 or 1731 (figure 17), or transition impedance path via switch 111 (figure 4). 
Carbone (US 20120309325 A1) is newly applied for the new limitation “coaxial contact”.  

Claim Objections
Claims 13-14 and 19-20 are objected to because of the following informalities:  these claims depend from a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the processor" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claims 19-20 are treated depending from claim 17, thus claims 19-20 are also rejected.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer (US 20140354226 A1) in view of Severson (US 20170170572 A1) and Carbone (US 20120309325 A1).    
  	For claim 1, Draaijer discloses (Abstract, figure 2) a communication matrix comprising: 
a plurality of coils ([0055]; figure 2, coils/antennas 221-225); 
a multi-position switch (figure 2, switch 220), 
a plurality of receivers ([0037]: “The signal sensor may employ a number of radio receivers”); and 
a processor (control unit 240) coupled to the multi-position switch and configured to perform operations comprising: 
receiving, via the plurality of receivers, feedback signals originating from a communication device ([0037], [0048], figure 3); and 
identifying one or more coils of the plurality of coils ([0052], [0054], [0036] the antennas of the switchable antenna array that are the closest to the antenna of the mobile device) based on signal strength of the feedback signals ([0037], [0048], figure 3) and using the one or more coils to initiate communication with the communication device ([0034], [0036], [0054]). 
Draaijer fails to mention a plurality of local switches coupled to the plurality of coils; the multi-position switch coupled to at least one of the plurality of local switches, wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of coils through a transition impedance; a column decoder coupled to the one or more of the plurality of coils through the transition impedance; and an address manager coupled to the column decoder and the row decoder; to initiate communication by configuring the address manager to couple the one or more coils through the row decoder and the column decoder.  
Severson discloses a radio antenna array comprising: a plurality of local switches coupled to a plurality of antennas (Abstract, figures 4 and 6, first switch of 111 to ground 104); a multi-position switch (figure 4: second switch of 111 to Drive 101; figure 6); the multi-position switch coupled to at least one of the plurality of local switches (figure 4), wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of antennas through a transition impedance (figure 6, decoder 603; [0050] transition impedance 401 memory, or inverter 110); a column decoder coupled to one or more of the plurality of antennas through the transition impedance (figure 6, decoder 602); and an address manager (figure 6, manager 601) coupled to the column decoder and the row decoder (figure 6); to initiate communication by configuring the address manager to couple the one or more antennas through the row decoder and the column decoder (Abstract, figure 6, [0067], [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Draaijer as to improve adjustable antenna system with better antenna beams. 
Draaijer in combination with Severson fails to mention wherein the row decoder comprises a first coaxial contact; wherein the row decoder comprises a second coaxial contact.
Carbone discloses (Abstract) a RF device including a baseband controller that transmits control signals via coaxial path to other module including a control-signal decoder ([0013], [0054]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Carbone into the art of Draaijer as modified by Severson as to improve signal shielding by using coaxial connections. 
For claim 9, Draaijer in combination with Severson and Carbone substantially teaches the limitation in claim 1, Draaijer discloses wherein the plurality of coils is arranged in a square matrix (Draaijer [0055]; also see Severson figure 6).  
For claim 10, Draaijer in combination with Severson and Carbone substantially teaches the limitation in claim 1, Draaijer discloses wherein the plurality of receivers comprise at least one of micro-sized WiFi adapters, micro BLE receivers, micro IR receivers, and RF signal meters tuned for cellular frequencies ([0045], [0051], Wi-Fi).  

12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer (US 20140354226 A1) as modified by Severson (US 20170170572 A1) and Carbone (US 20120309325 A1), further in view of Takayama (US 20210013608 A1). 
For claim 2, Draaijer in combination with Severson and Carbone substantially teaches the limitation in claim 1, but fails to disclose wherein the plurality of coils and the plurality of receivers are disposed on a single substrate. 
In the same field of endeavor, Takayama discloses an antenna module includes a dielectric substrate having a multilayer structure, antenna elements and a plurality of receivers are disposed on the single dielectric substrate (figures 1 and 2, [0050]-[0052], integrated on the dielectric substrate 130). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takayama into the art of Draaijer as modified by Severson and Carbone as to improve compactness by integration. 
For claim 3, Draaijer in combination with Severson, Carbone and Takayama substantially teaches the limitation in claim 2, Takayama discloses wherein each switch of the plurality of local switches is disposed on the single substrate (figures 1 and 2, [0050]-[0052], integrated on the dielectric substrate 130).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takayama into the art of Draaijer as modified by Severson, Carbone and Takayama as to improve compactness by integration. 

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Draaijer (US 20140354226 A1) as modified by Severson (US 20170170572 A1), Carbone (US 20120309325 A1) and Takayama (US 20210013608 A1), further in view of Babcock (US 20180226367 A1) and Smith (US 20150001289 A1). 
For claim 4, Draaijer in combination with Severson, Carbone and Takayama substantially teaches the limitation in claim 3, but fails to disclose wherein: the single substrate comprises a printed circuit board; the printed circuit board is positioned behind an NFC area of an automatic teller machine; and the NFC area is covered by an NFC graphical icon.
Babcock discloses ([0624], FIGS. 38A-38F) a radio system includes antennas, switches, and transceiver integrated on a printed circuit board (PCB). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Babcock into the art of Draaijer as modified by Severson, Carbone and Takayama as to include PCB integration as a further embodiment. 
Draaijer, Severson, Carbone, Takayama and Babcock fail to disclose the printed circuit board is positioned behind an NFC area of an automatic teller machine, and the NFC area is covered by an NFC graphical icon.  
Smith (Abstract, [0053], figures 1-3) discloses a NFC device is positioned behind an NFC area of an automatic teller machine (ATM), and the NFC area is covered by an NFC graphical icon. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Smith into the art of Draaijer as modified by Severson, Carbone, Takayama and Babcock as to apply the NFC PCB device to the ATM to improve wireless communication with a user device.  

14.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer (US 20140354226 A1) as modified by Severson (US 20170170572 A1) and Carbone (US 20120309325 A1), further in view of Smith (US 20150001289 A1).
For claim 5, Draaijer in combination with Severson and Carbone substantially teaches the limitation in claim 1, Draaijer discloses wherein the plurality of coils and the plurality of receivers are disposed on multiple pieces of a substrate arranged in an exterior surface ([0019], [0035], [0036], [0039], figures 1-2).  
But fails to disclose an automatic teller machine surface. 
Smith (Abstract, [0053], figures 1-3) discloses a NFC device is positioned behind an NFC area of an automatic teller machine (ATM), and the NFC area is covered by an NFC graphical icon.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Smith into the art of Draaijer as modified by Severson and Carbone as to apply the switchable antenna NFC device to the ATM to improve wireless communication with a user device.  
For claim 6, Draaijer in combination with Severson, Carbone and Smith substantially teaches the limitation in claim 5, Draaijer discloses wherein the multiple pieces comprise a first piece nearby to an NFC area, a second piece, and a third piece ([0019], [0035], [0036], [0039], figures 1-2, pieces of components in figure 2). 
Smith discloses an NFC device in the ATM nearby a keyboard and nearby a display ([0050], [0052], figure 2, display 102, keypad 214). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Smith into the art of Draaijer as modified by Severson, Carbone and Smith as to apply the switchable antenna NFC device to the ATM to improve wireless communication with a user device, in which the pieces of components (figures 1-2 of Draaijer) nearby to the NFC area, the keypad and the display.  

15.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer (US 20140354226 A1) as modified by Severson (US 20170170572 A1) and Carbone (US 20120309325 A1), further in view of Gupta (US Patent 10,270,298).
For claim 7, Draaijer in combination with Severson and Carbone substantially teaches the limitation in claim 1, but fails to disclose wherein the plurality of coils comprise coils with a plurality of shapes and sizes.  
This teaching is disclosed by Gupta (column 6 lines 8-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gupta into the art of Draaijer as modified by Severson and Carbone as to improve communication with various user devices.  
For claim 8, Draaijer in combination with Severson, Carbone and Gupta substantially teaches the limitation in claim 7, Draaijer discloses wherein the plurality of coils is arranged in a square matrix (Draaijer [0055]; also see Severson figure 6).  

16.	Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20150001289 A1) in view of Draaijer (US 20140354226 A1), Severson (US 20170170572 A1) and Carbone (US 20120309325 A1). 
For claim 11, Smith discloses (Abstract) an automated teller machine comprising: an NFC area comprising a graphical icon associated with NFC communication ([0053], figures 1-3); a graphical user interface ([0050], [0052], figure 2, display 102, keypad 214); a memory device ([0054]) storing instructions; and a wireless communication system located nearby the NFC area ([0053] NFC system). 
Smith fails to disclose the wireless communication system comprising: a plurality of coils; a plurality of local switches coupled to the plurality of coils; a multi-position switch directly connected to each one of the plurality of coils, wherein resistances between the plurality of coils and the multi-position switch are uniform; a plurality of receivers; and a processor coupled to the multi-position switch, wherein the instructions stored in the memory device configure the processor to perform operations comprising: receiving, via the plurality of receivers, feedback signals originating from a communication device; and identifying and using, based on signal strength of the feedback signals, one or more coils of the plurality of coils to initiate communication with the communication device.
Draaijer discloses (Abstract, figure 2) a wireless communication system comprising: a plurality of coils ([0055]; figure 2, coils/antennas 221-225); a multi-position switch (figure 2, switch 220) directly connected to each one of the plurality of coils, wherein resistances between the plurality of coils and the multi-position switch are uniform (figure 2, [0055]); a plurality of receivers ([0037]: “The signal sensor may employ a number of radio receivers”); and a processor (control unit 240) coupled to the multi-position switch, wherein the instructions stored in the memory device configure the processor to perform operations comprising: receiving, via the plurality of receivers, feedback signals originating from a communication device ([0037], [0048], figure 3); and identifying and using ([0052], [0054], [0036] the antennas of the switchable antenna array that are the closest to the antenna of the mobile device), based on signal strength of the feedback signals ([0037], [0048], figure 3), one or more coils of the plurality of coils to initiate communication with the communication device ([0034], [0036], [0054]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Draaijer into the art of Smith as to improve signal strength with selectable antenna with better antenna beams. 
Smith in combination with Draaijer fails to mention a plurality of local switches coupled to the plurality of coils; wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of coils through a transition impedance; a column decoder coupled to one or more of the plurality of coils through the transition impedance; and an address manager coupled to the column decoder and the row decoder.  
Severson discloses a radio antenna array comprising: a plurality of local switches coupled to a plurality of antennas (Abstract, figures 4 and 6, first switch of 111 to ground 104); a multi-position switch (figure 4: second switch of 111 to Drive 101; figure 6); the multi-position switch coupled to at least one of the plurality of local switches (figure 4), wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of antennas through a transition impedance (figure 6, decoder 603; [0050] transition impedance 401 memory, or inverter 110); a column decoder coupled to one or more of the plurality of antennas through the transition impedance (figure 6, decoder 602); and an address manager (figure 6, manager 601) coupled to the column decoder and the row decoder (figure 6); to initiate communication by configuring the address manager to couple the one or more antennas through the row decoder and the column decoder (Abstract, figure 6, [0067], [0068]); and wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of coils through a transition impedance (a transition impedance element 1711 or 1731 in figure 17, or transition impedance path via switch 111 in figure 4); a column decoder coupled to one or more of the plurality of coils through the transition impedance; and an address manager coupled to the column decoder and the row decoder (figure 6, [0050], [0067], [0068]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Smith as modified by Draaijer as to improve adjustable antenna system with better antenna beams. 
Smith in combination with Draaijer and Severson fails to mention wherein the row decoder comprises a first coaxial contact; wherein the column decoder comprises a second coaxial contact.  
Carbone discloses (Abstract) a RF device including a baseband controller that transmits control signals via coaxial path to other module including a control-signal decoder ([0013], [0054]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Carbone into the art of Smith as modified by Draaijer and Severson as to improve signal shielding by using coaxial connections. 
For claim 13, Smith in combination with Draaijer, Severson and Carbone substantially teaches the limitation in claim 11, Severson discloses wherein the row decoder comprises one or more multiplexers directly connected to the address manager ([0069], figure 7, multiplexing switches M14 and M12). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Smith as modified by Draaijer, Severson and Carbone as to improve adjustable antenna system with better antenna beams. 
For claim 14, Smith in combination with Draaijer, Severson and Carbone substantially teaches the limitation in claim 11, Severson discloses wherein the row decoder comprises one or more multiplexers directly connected to the address manager ([0069], figure 7, multiplexing switches M14 and M12).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Smith as modified by Draaijer, Severson and Carbone as to improve adjustable antenna system with better antenna beams. 
For claim 15, Smith in combination with Draaijer, Severson and Carbone substantially teaches the limitation in claim 11, Draaijer discloses wherein each of the plurality of receivers is connected to at least four of the plurality of coils (figure 2, [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Draaijer into the art of Smith as modified by Draaijer, Severson and Carbone as to improve signal strength with selectable antenna with better antenna beams. 

17.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20150001289 A1) as modified by Draaijer (US 20140354226 A1), Severson (US 20170170572 A1) and Carbone (US 20120309325 A1), further in view of van Lammeren et al. “Van” (US Patent 9,270,343 B2).  
For claim 16, Smith in combination with Draaijer, Severson and Carbone substantially teaches the limitation in claim 15, but fails to mention wherein each of the plurality of receivers is equidistant from at least four of the plurality of coils connected to a respective receiver of the plurality of receivers.  
This teaching is disclosed by Van (figures 1-3, column 2 lines 32-61).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Van into the art of Smith as modified by Draaijer, Severson and Carbone as to improve detection of the user device.  

18.	Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Draaijer (US 20140354226 A1) in view of Severson (US 20170170572 A1).    
For claim 17, Draaijer discloses a communications matrix comprising: 
a plurality of coils ([0055]; figure 2, coils/antennas 221-225); 
a multi-position switch directly connected to each one of the plurality of coils (figure 2, switch 220), wherein resistances between the plurality of coils and the multi-position switch are uniform (figure 2, [0055]); a plurality of receivers ([0037]: “The signal sensor may employ a number of radio receivers”); and the processor (control unit 240) coupled to the multi-position switch and configured to perform operations comprising: receiving, via the plurality of receivers, feedback signals originating from a communication device ([0037], [0048], figure 3); and identifying and using, based on signal strength of the feedback signals ([0052], [0054], [0036] the antennas of the switchable antenna array that are the closest to the antenna of the mobile device; [0037], [0048], figure 3), one or more coils of the plurality of coils to initiate communication with the communication device ([0034], [0036], [0054]).
Draaijer fails to mention a plurality of local switches coupled to the plurality of coils; wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of coils through a transition impedance; a column decoder coupled to one or more of the plurality of coils through the transition impedance; and an address manager coupled to the column decoder and the row decoder.  
Severson discloses a radio antenna array comprising: a plurality of local switches coupled to a plurality of antennas (Abstract, figures 4 and 6, first switch of 111 to ground 104); a multi-position switch (figure 4: second switch of 111 to Drive 101; figure 6); the multi-position switch coupled to at least one of the plurality of local switches (figure 4), wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of antennas through a transition impedance (figure 6, decoder 603; [0050] transition impedance 401 memory, or inverter 110); a column decoder coupled to one or more of the plurality of antennas through the transition impedance (figure 6, decoder 602); and an address manager (figure 6, manager 601) coupled to the column decoder and the row decoder (figure 6); to initiate communication by configuring the address manager to couple the one or more antennas through the row decoder and the column decoder (Abstract, figure 6, [0067], [0068]); and wherein the multi-position switch comprises: a row decoder coupled to one or more of the plurality of coils through a transition impedance (a transition impedance element 1711 or 1731 in figure 17, or transition impedance path via switch 111 in figure 4); a column decoder coupled to one or more of the plurality of coils through the transition impedance; and an address manager coupled to the column decoder and the row decoder (figure 6, [0050], [0067], [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Draaijer as to improve adjustable antenna system with better antenna beams. 
For claim 19, Draaijer in combination with Severson substantially teaches the limitation in claim 17, Severson discloses wherein the row decoder comprises one or more multiplexers directly connected to the address manager ([0069], figure 7, multiplexing switches M14 and M12). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Draaijer as modified by Severson as to improve adjustable antenna system with better antenna beams. 
For claim 20, Draaijer in combination with Severson substantially teaches the limitation in claim 17, Severson discloses wherein the row decoder comprises one or more multiplexers directly connected to the address manager ([0069], figure 7, multiplexing switches M14 and M12). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Severson into the art of Draaijer as modified by Severson as to improve adjustable antenna system with better antenna beams. 


Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
November 21, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643